Citation Nr: 0800149	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-17 473A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma



THE ISSUE

Entitlement to an increased rating for left knee patellar 
pain syndrome (PPS) with a symptomatic plica, arthroscopic 
lateral release, and osteoarthropathy, currently evaluated as 
20% disabling.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1992 to October 1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2004 rating action that denied a rating in 
excess of 20% for left knee PPS with a symptomatic plica, 
arthroscopic lateral release, and osteoarthropathy.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left knee PPS with a symptomatic plica, 
arthroscopic lateral release, and osteoarthropathy is 
manifested by subjective complaints of pain, with objective 
findings including tenderness, swelling, and diminished range 
of motion from 0 to 90 degrees, but no recurrent subluxation, 
locking pain, joint effusion, crepitus, or ankylosis on 
recent examination. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for left knee PPS 
with a symptomatic plica, arthroscopic lateral release, and 
osteoarthropathy have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An April 2004 pre-rating RO letter notified the veteran and 
her then-representative of the VA's responsibilities to 
notify and assist her in her claim, as well as of what was 
need to establish entitlement to a higher rating (evidence 
showing that the condition had worsened).  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
it.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any evidence 
that she had in her possession that pertained to her claim.  
The Board finds that the April 2004 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence will be obtained by her and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in her 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the November 2004 
rating action on appeal.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board finds that, on 
these facts, the RO's omission is harmless.  Here, the Board 
is denying the claim for a rating in excess of 20% for her 
left knee disability.  Hence, no effective date is being 
assigned, and there is no indication whatsoever that the 
veteran is challenging any effective date already assigned.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining available post-service VA and private 
medical records through 2005.  In September 2004 and October 
2005, the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria of DC 5257, moderate impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 20% rating.  A 30% rating requires 
severe impairment.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of either leg to 30 
degrees warrants a 20% rating.  A 30% rating requires flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a 20% rating.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a.  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 20% is 
not warranted for left knee PPS with a symptomatic plica, 
arthroscopic lateral release, and osteoarthropathy under any 
applicable rating criteria.

In arriving at this determination, the Board notes that, by 
rating action of October 2005, the RO granted a temporary 
total rating of 100% (T/TR) under the provisions of 38 C.F.R. 
§ 4.30 for left knee PPS with a symptomatic plica, 
arthroscopic lateral release, and osteoarthropathy based on 
surgery necessitating convalescence from  28 July through 
September 2005; a schedular 20% rating was restored from 
October 2005.  Thus, the period that the T/TR was in effect 
has been excluded from consideration for increase for the 
left knee disability under the schedular rating criteria.  

On February 2004 VA outpatient examination, the veteran 
complained of intermittent left knee pain.  On examination, 
the joints were of normal color and not swollen.  There was 
moderate tenderness but no limitation of motion.  The 
assessment was chronic patellofemoral syndrome (PFS).  In 
March, she was fitted with a hinged left knee orthosis.

On September 2004 VA/QTC orthopedic examination, the veteran 
complained of left knee swelling, pain, muscle spasms, 
burning, and tingling which caused her difficulty with 
prolonged walking and standing.  Current examination showed a 
normal left knee, with flexion to 110 degrees and no 
ankylosis.  The drawer sign and McMurray's test were 
negative.  The patella was lax, with crepitus.  Left knee X-
rays showed no radiographic abnormality; the joint spaces 
were well maintained, and there was no joint effusion.    

On October 2004 VA/QTC examination, the veteran's extremities 
were intact, with normal muscle stretch reflexes, sensation, 
and strength.  There was no tenderness or spasm noted 
anywhere throughout the musculoskeletal system.  Posture and 
gait were normal.

On November 2004 examination by D. M., M.D., the veteran 
complained of left knee medial and lateral peripatellar pain, 
popping, giving way, and near locking.  Current examination 
showed full left knee flexion and extension with no erythema, 
swelling, effusion, or obvious patellar instability.  The 
lateral release appeared to be doing well, with good patellar 
tilt.  Lachman's test and anterior/posterior drawer signs 
were negative, and there was good varus/valgus stability.  
There was diffuse tenderness to palpation with significant 
apprehension.  Sensation and motor examination were intact, 
and the distal pulses were good.  Quadriceps and hamstring 
girth was fairly good.  X-rays revealed no acute 
abnormalities and good patellar tracking.  The assessment was 
left knee PPS status post lateral release.  The examiner 
commented that there was no effusion or apparent patellar 
instability and that range of motion was good, and opined 
that most of the veteran's symptoms appeared to be pain 
without an apparent mechanical reason.  

On January 2005 VA outpatient examination, the veteran 
complained of persistent left knee pain after a fall onto the 
anterior knee several months ago.  Current examination showed 
no signs of external left knee trauma.  There was tenderness 
along the inferior patellar as well as along the medial and 
lateral joint lines.  There was normal patellar tracking, 
flexion, and extension.  The knee was stable to varus and 
valgus stressing.  Lachman's test was negative, and there 
were no neurovascular deficits.  The assessments were left 
PFS and possible lateral meniscus tear.  

April 2005 left knee magnetic resonance imaging (MRI) 
revealed intact medial and lateral menisci, tendons, and 
ligaments.  The impression was minimal joint effusion, likely 
physiologic in nature, with otherwise relatively unremarkable 
MRI.

May 2005 VA outpatient examination showed no left knee 
effusion and full range of motion with moderate 
patellofemoral crepitus.  There was no joint line tenderness, 
and the knee was neurovascularly intact and stable to all 
ligamentous testing.  A review of previous MRI revealed no 
meniscal pathology, and all ligaments were intact.  When seen 
again June, gait, station, muscle strength, tone, and 
sensation were within normal limits.  The left knee was 
tender to peripatellar palpation as well as along the medial 
joint line.  Range of motion was from 0 to 120 degrees.  The 
knee was stable.  The diagnosis was left knee internal 
derangement with patellofemoral pain.

On 28 July 2005, the veteran underwent left knee arthroscopy 
with patellar chondroplasty, arthroscopic lateral release, 
medial implication of the patellofemoral ligament, and distal 
tibial tubercle osteotomy with internal fixation at a VA 
medical facility.  The diagnosis was left patellar recurrent 
dislocation.  When seen for follow-up in the VA outpatient 
clinic in August, the veteran's pain was noted to be 
improved, and she was doing well 4 weeks status post patellar 
realignment.  She was fitted with a left knee hinged orthosis 
in September, at which time range of motion was from 0 to 85 
degrees.  

On October 2005 VA outpatient examination, the veteran was 
noted to be progressing slowly status post left 
patellofemoral realignment.  Range of knee motion was from 0 
to 90 degrees, and the quadriceps were weak.

On late October 2005 VA/QTC orthopedic examination, the 
veteran complained of left knee pain that was aggravated by 
movement and partially relieved by rest, as well as 
functional impairment as a result of difficulty walking for 
prolonged periods and doing high-impact activities.  Current 
examination showed normal posture and slow gait.  She wore a 
brace.  General appearance of the left knee joint was within 
normal limits, and there was no recurrent subluxation, 
locking pain, joint effusion, crepitus, or ankylosis.  Left 
knee range of motion was from 0 to 90 degrees.  The drawer 
sign and McMurray's test were negative.  The impression was 
left knee PPS with a symptomatic plica, arthroscopic lateral 
release, and osteoarthropathy.  The examiner concluded that 
the veteran had subjective left knee pain, with objective 
findings of tenderness, swelling, and diminished range of 
motion           

As documented above, the Board finds that the medical 
evidence does not indicate at least the severe level of left 
knee impairment that would warrant a 30% rating under DC 
5257.  In this regard, the Board notes that, although the 
veteran's left knee is swollen and tender and has diminished 
range of motion, there has been no instability, and the knee 
generally appears to be no more than moderately disabling.  
The Board has also considered the applicability of other DCs 
in evaluating the veteran's left knee disability, but finds 
that no higher evaluation is assignable.  Although DC 5256 
(38 C.F.R. § 4.71a) provides a 30% rating for knee ankylosis 
at a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees, the Board notes that the September 
2004 and October 2005 VA examinations specifically found that 
there was no left knee ankylosis.  With respect to limitation 
of motion, the Board points out that no examination in 2004 
and 2005 has shown the level of left knee impairment that 
would warrant at least the next higher,        30% rating 
under any applicable limitation of motion rating criteria-
that is, limitation of leg flexion to 15 degrees under DC 
5260, or limitation of leg extension to 20 degrees under DC 
5261.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
the 20% rating for left knee PPS with a symptomatic plica, 
arthroscopic lateral release, and osteoarthropathy.  
Moreover, September 2004 VA examination noted no left knee 
fatigue or weakness on range of motion testing, and the 
examiner noted lack of endurance by history only.  
Significantly, the October 2005 VA examiner found no left 
knee fatigue, weakness, lack of endurance, or incoordination.  
Hence, the record presents no basis for assignment of any 
higher rating based on DeLuca factors alone.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for the veteran's left knee 
disability under any applicable rating criteria.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20% for left knee PPS with a 
symptomatic plica, arthroscopic lateral release, and 
osteoarthropathy must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski,   1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 20% for left knee PPS with a 
symptomatic plica, arthroscopic lateral release, and 
osteoarthropathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


